293 U.S. 95 (1934)
BRITISH-AMERICAN TOBACCO CO., LTD.,
v.
HELVERING, COMMISSIONER OF INTERNAL REVENUE.
No. 24.
Supreme Court of United States.
Argued October 11, 1934.
Decided November 5, 1934.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. John H. Jackson, with whom Messrs. H.H. Shelton and Haig H. Davidian were on the brief, for petitioner.
Assistant Solicitor General MacLean, with whom Solicitor General Biggs, Assistant Attorney General Wideman, and Messrs. James W. Morris, John H. McEvers, and W. Marvin Smith were on the brief, for respondent.
Opinion of the Court by MR. JUSTICE SUTHERLAND, announced by the CHIEF JUSTICE.
This is a companion case to No. 10, just decided. The facts, although differing in detail, are in substance the same. The same questions are involved. The court below reversed the Board of Tax Appeals for reasons substantially similar to those we have just expressed in No. 10. 69 F. (2d) 528. Upon the authority of No. 10, ante, p. 84, the judgment below is
Affirmed.